Title: From George Washington to William Heath, 13 May 1782
From: Washington, George
To: Heath, William


                        
                            Sir
                            Head Quarters 13th May 1782
                        
                        I transmit you herewith, a complaint of Lt Allen against the settlement of Rank as fixed by the Board of
                            Officers for the Massachusetts Line.
                        It signifies very little to appoint Boards of Officers for these matters, if their determinations are not to
                            be final—and I am to be eternally troubled on the Subject—If, thro’ any mistake or otherwise, manifest injury is done to
                            individuals by the late Arrangement, those mistakes should be rectified by the Board, or at least such steps taken, as
                            will for once put a final stop to disputes of this nature. I am Sir Your very humble Servant
                        
                            Go: Washington

                        
                    